                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF NEW YORK
                                      _____________________

                                     No 17-CV-5965 (JFB)(GRB)
                                      _____________________

      TRUSTEES OF THE NORTHEAST CARPENTERS HEALTH, PENSION, ANNUITY,
        APPRENTICESHIP, AND LABOR MANAGEMENT COOPERATION FUNDS,

                                                              Petitioners,

                                             VERSUS

                           MM LAKESIDE CONSTRUCTION INC.,

                                                              Respondent.
                                       ___________________

                                    MEMORANDUM AND ORDER
                                          October 5, 2018
                                       ___________________


JOSEPH F. BIANCO, District Judge:                   arbitration award (“Am. Pet.”)              and
                                                    accompanying exhibits. (ECF No. 8.)
    Trustees of the Northeast Carpenters
Health, Pension, Annuity, Apprenticeship,               At all relevant times, MM Lakeside
and Labor Management Cooperation Funds              Construction was bound to a collective
(“petitioners” or “the Funds”) commenced            bargaining agreement (“the CBA”) with the
this action to confirm an arbitration award         Northeast Regional Council of Carpenters
obtained against MM Lakeside Construction           (“the Union”). (Am. Pet. ¶ 7; Exs. A, B.)
Incorporated (“respondent” or “MM                   Under the CBA, employers such as MM
Lakeside Construction”). Petitioners also           Lakeside Construction are required to make
moved to recover attorney’s fees and costs          contributions to the Funds for all work
in connection with this action. For the             performed within the Union’s trade and
reasons set forth below, the Court confirms         geographical jurisdiction. (Am. Pet. ¶ 8; Ex.
the arbitration award and grants petitioners’       B.) The CBA provides that “[f]ailure on the
motion for fees and costs.                          part of the Employer to make the required
                                                    contributions . . . shall make the Employer
              I. BACKGROUND                         liable for all contributions due, all collection
                                                    costs including auditing and attorney fees,
A. Facts
                                                    20% of total due each Fund as liquidated
    The Court takes the following facts from        damages, plus interest,” and that “[t]he
the Funds’ amended petition to confirm an           Employer agrees to comply with the
                                                    collections policy enacted by the governing
body of the designated recipient.” (Am. Pet.           arbitration award through the date of
Ex. B art. 16(b).)                                     judgment, and attorney’s fees and costs
                                                       associated with this motion.
    The Funds established a Joint Policy for
Collection of Delinquent Contributions (“the           B. Procedural History
Collection Policy”). (Am. Pet. ¶ 11; Ex. C.)
If an employer is found delinquent in its                  On October 12, 2017, petitioners filed a
contributions, the Collection Policy awards,           petition in this Court, seeking confirmation
in addition to the delinquent contributions,           of the arbitrator’s award, as well as
interest, liquidated damages, attorney’s fees,         attorney’s fees and costs incurred in the
arbitration fees, and audit costs. (Am. Pet.           instant action. (ECF No. 1.) Petitioners
¶¶ 12, 13, 16; Ex. C. arts. 2.1(C), 6.1, 6.2,          served respondent that same day. (ECF No.
6.3.)      The Collection Policy subjects              7.) On December 11, 2017, petitioners filed
disputes relating to an employer’s failure to          an amended petition.         (ECF No. 8.)
remit contributions to arbitration before the          Petitioners served respondent on December
Funds’ designated arbitrator. (Am. Pet.                12, 2017.      (ECF No. 10.)       To date,
¶ 15; Ex. C art. 2.2.)                                 respondent has not filed a response or
                                                       otherwise appeared in this action.
     Petitioners initiated arbitration under the
Collection Policy and mailed MM Lakeside               II. CONFIRMATION OF ARBITRATION AWARD
Construction a Notice of Intent to Arbitrate           A. Standard of Review
Delinquency dated June 20, 2017. (Am. Pet.
¶ 17; Ex. D.) The arbitrator thereafter held a             A motion to confirm an arbitral award
hearing, found that MM Lakeside                        should be “treated as akin to a motion for
Construction had violated the CBA by                   summary judgment.” D.H. Blair & Co. v.
failing to make the required contributions to          Gottdiener, 462 F.3d 95, 109 (2d Cir. 2006).
the Funds between January 1, 2014 and                  The standard of review at the summary
December 31, 2016, and ordered MM                      judgment stage is well settled. A court may
Lakeside Construction to pay the Funds                 grant a motion for summary judgment under
$28,220.73 (representing $16,342.95 in                 Federal Rule of Civil Procedure 56(a) only
deficiencies, $4,999.19 in interest, $3,268.59         if “the movant shows that there is no
in liquidated damages, $1,960.00 in audit              genuine dispute as to any material fact and
costs, $900.00 in attorney’s fees, and                 the movant is entitled to judgment as a
$750.00 for the arbitrator’s fee). (Am. Pet.           matter of law.” Fed. R. Civ. P. 56(a);
¶¶ 18-19; Ex. E.)                                      Gonzalez v. City of Schenectady, 728 F.3d
                                                       149, 154 (2d Cir. 2013). “The moving party
    In November 2017, respondent paid                  bears the burden of showing that he or she is
petitioners $16,342.95, representing the               entitled to summary judgment.” Huminski v.
principal deficiency amount. (Am. Pet.                 Corsones, 396 F.3d 53, 69 (2d Cir. 2005).
¶ 20.)     Respondent has failed to pay
petitioners the amounts awarded for interest,             A party asserting that a fact cannot
liquidated damages, audit costs, attorney’s               be or is genuinely disputed must
fees, and the arbitrator’s fee.         (Id.)             support the assertion by: (A) citing
Accordingly, the Funds seek the remaining                 to particular parts of materials in the
balance, interest from the date of the                    record,     including     depositions,



                                                   2
   documents, electronically stored                  omitted). Thus, “the mere existence of some
   information,         affidavits      or           alleged factual dispute between the parties
   declarations, stipulations (including             alone will not defeat an otherwise properly
   those made for purposes of the                    supported motion for summary judgment.”
   motion        only),        admissions,           Id. at 247-48. The nonmoving party may
   interrogatory answers, or other                   not rest upon mere conclusory allegations or
   materials; or (B) showing that the                denials but must set forth “‘concrete
   materials cited do not establish the              particulars’ showing that a trial is needed.”
   absence or presence of a genuine                  R.G. Grp. v. Horn & Hardart Co., 751 F.2d
   dispute, or that an adverse party                 69, 77 (2d Cir. 1984) (quoting SEC v.
   cannot produce admissible evidence                Research Automation Corp., 585 F.2d 31, 33
   to support the fact.                              (2d Cir. 1978)). Thus, it is insufficient for a
                                                     party opposing summary judgment “merely
Fed. R. Civ. P. 56(c)(1). A court “is not to         to assert a conclusion without supplying
weigh the evidence but is instead required to        supporting arguments or facts.” BellSouth
view the evidence in the light most                  Telecomms., Inc. v. W.R. Grace & Co., 77
favorable to the party opposing summary              F.3d 603, 615 (2d Cir. 1996) (quoting
judgment, to draw all reasonable inferences          Research Automation Corp., 585 F.2d at
in favor of that party, and to eschew                33).
credibility assessments.” Amnesty Am. v.
Town of West Hartford, 361 F.3d 113, 122             B. Discussion
(2d Cir. 2004) (quoting Weyant v. Okst, 101
F.3d 845, 854 (2d Cir. 1996)); see also                  “Section 301 of the Labor Management
Anderson v. Liberty Lobby, Inc., 477 U.S.            Relations Act (LMRA), 29 U.S.C. § 185
242, 248 (1986) (summary judgment                    (1994) provides federal courts with
unwarranted if “evidence is such that a              jurisdiction over petitions brought to
reasonable jury could return a verdict for the       confirm labor arbitration awards.” Local
nonmoving party”).                                   802, Associated Musicians of Greater N.Y.
                                                     v. Parker Meridien Hotel, 145 F.3d 85, 88
    Once the moving party meets its burden,          (2d Cir. 1998). “Confirmation of a labor
the opposing party “must do more than                arbitration award under LMRA § 301 is ‘a
simply show that there is some metaphysical          summary proceeding that merely makes
doubt as to the material facts. . . . [T]he          what is already a final arbitration award a
nonmoving party must come forward with               judgment of the Court.’” N.Y. Med. Ctr. of
specific facts showing that there is a genuine       Queens v. 1199 SEIU United Healthcare
issue for trial.” Caldarola v. Calabrese, 298        Workers       E.,    No.       11-CV-04421
F.3d 156, 160 (2d Cir. 2002) (alterations in         (ENV)(RLM), 2012 WL 2179118, at *4
original) (quoting Matsushita Elec. Indus.           (E.D.N.Y. June 13, 2012) (quoting N.Y.C.
Co. v. Zenith Radio Corp., 475 U.S. 574,             Dist. Council of Carpenters Pension Fund v.
586-87 (1986)). As the Supreme Court                 E. Millennium Constr., Inc., No. 03-CV-
stated in Anderson, “[i]f the evidence is            5122 (DAB), 2003 WL 22773355, at *2
merely colorable, or is not significantly            (S.D.N.Y. Nov. 21, 2003)).
probative, summary judgment may be
granted.” 477 U.S. at 249-50 (citations                  The Supreme Court has recognized that
                                                     the LMRA expresses a “federal policy of


                                                 3
settling labor disputes by arbitration,” which         2016. The Collection Policy entitles the
“would be undermined if courts had the final           Funds to recover $16,342.95 in deficiencies
say on the merits of the awards.” See United           (which the Funds recovered), as well as
Paperworkers Int’l Union, AFL–CIO v.                   $11,877.78 for interest, liquidated damages,
Misco, Inc., 484 U.S. 29, 36-37 (1987)                 attorney’s fees, the arbitrator’s fee, and audit
(quoting Steelworkers v. Enter. Wheel &                costs (which is still outstanding). Finally,
Car Corp., 363 U.S. 593, 596 (1960)).                  nothing in the record suggests “that the
Accordingly, “the courts play only a limited           arbitrator’s award was procured through
role when asked to review the decision of an           fraud or dishonesty or that any other basis
arbitrator.” Id. at 36; see also, e.g., Major          for overturning the award exists.” Trs. for
League Baseball Players Ass’n v. Garvey,               the Mason Tenders Dist. Council Welfare
532 U.S. 504, 509 (2001); First Nat’l                  Fund, Pension Fund, Annuity Fund &
Supermarkets, Inc. v. Retail, Wholesale &              Training Program Fund v. Odessy Constr.
Chain Store Food Emps. Union Local 338,                Corp., No. 14-CV-1560 (GHW), 2014 WL
Affiliated with the Retail, Wholesale &                3844619, at *2 (S.D.N.Y. Aug. 1, 2014)
Dep’t Store Union, AFL–CIO, 118 F.3d 892,              (granting unopposed motion for summary
896 (2d Cir. 1997); Local 1199, Drug, Hosp.            judgment under LMRA). Accordingly, the
& Health Care Emps. Union, RWDSU,                      Court confirms the arbitration award and
AFL–CIO v. Brooks Drug Co., 956 F.2d 22,               awards petitioners $11,877.78.
24-25 (2d Cir. 1992). In this limited role, a
court must confirm an arbitration award as                 The Court also awards petitioners
long as it “‘draws its essence from the                interest from the date of the arbitration
collective bargaining agreement’ and is not            award through the date of judgment, at a rate
the arbitrator’s ‘own brand of industrial              of nine percent per year. “Whether to award
justice.’” First Nat’l Supermarkets, 118               prejudgment interest in an action to confirm
F.3d at 896 (quoting Misco, 484 U.S. at 36).           an arbitration award is in the discretion of
“Courts are not authorized to review the               the trial court, but there is a ‘presumption in
arbitrator’s decision on the merits despite            favor of prejudgment interest.’” N.Y.C.
allegations that the decision rests on factual         Dist. Council of Carpenters v. Gen-Cap
errors or misinterprets the parties’                   Indus., Inc., No. 11 Civ. 8425(JMF), 2012
agreement.”        Major League Baseball               WL 2958265, at *4 (S.D.N.Y. July 20,
Players Ass’n, 532 U.S. at 509. Indeed,                2012) (quoting Waterside Ocean Navigation
“serious error,” and “improvident, even                Co. v. Int’l Navigation, Ltd., 737 F.2d 150,
silly, factfinding do[ ] not provide a basis for       154 (2d Cir. 1984)). Although the interest
a reviewing court to refuse to enforce the             rate is also a discretionary decision, “[t]he
award.” Id. (citations omitted).                       ‘common practice’ among courts within the
                                                       Second Circuit is to grant interest at a rate of
    Here, the Court concludes that the                 nine percent per annum—which is the rate
arbitrator’s award draws its essence from the          of prejudgment interest under New York
CBA and that it was based on                           State        law,         N.Y.         C.P.L.R.
uncontroverted evidence that MM Lakeside               §§ 5001-5004—from the time of the award
Construction had failed to pay $16,342.95 in           to the date of the judgment confirming the
contributions to the Funds for the period              award.” Id. (quoting E. Millennium Constr.,
January 1, 2014 through December 31,                   Inc., 2003 WL 22773355, at *3). In light of


                                                   4
the presumption in favor of prejudgment              Abondolo v. Jerry WWHS Co., 829 F. Supp.
interest, the Court concludes, in its                2d 120, 130 (E.D.N.Y. 2011); accord TNS
discretion, that petitioners are entitled to         Mgmt. Servs., 2014 WL 100008, at *4; Dejil
such interest at a rate of nine percent per          Sys., 2012 WL 3744802, at *4.
year.
                                                         Nonetheless, “because a court may, in
    In sum, the Court awards petitioners             the exercise of its inherent equitable powers,
$11,877.78, as well as prejudgment interest          award attorney’s fees when opposing
at a rate of nine percent per year from the          counsel acts in bad faith, attorney’s fees and
date of the arbitration award through the            costs may be proper when a party opposing
date of judgment.                                    confirmation of arbitration award ‘refuses to
                                                     abide by an arbitrator’s decision without
     III. PETITIONERS’ ENTITLEMENT TO                justification.’” E. Millennium Constr., Inc.,
        ATTORNEY’S FEES AND COSTS                    2003 WL 22773355, at *2 (quoting Int’l
                                                     Chem. Workers Union (AFL-CIO), Local
    Petitioners also assert that they are            No. 227 v. BASF Wyandotte Corp., 774 F.2d
entitled to attorney’s fees and costs incurred       43, 47 (2d Cir. 1985)); see also, e.g., TNS
in prosecuting this action.                          Mgmt. Servs., 2014 WL 100008, at *4
                                                     (collecting cases).
    “The general rule in our legal system is
that each party must pay its own attorney’s              Here, the Court need not decide whether
fees and expenses.” Perdue v. Kenny A. ex            respondent refused to abide by the
rel. Winn, 559 U.S. 542, 550 (2010).                 arbitrator’s award without justification
Neither LMRA § 301 nor the Federal                   because the Collection Policy obligates
Arbitration Act, 9 U.S.C. § 1 et seq.                employers who fail to make timely
authorizes the award of attorney’s fees in an        contributions to the Funds to pay attorney’s
action to confirm an arbitration award. See,         fees and costs incurred in recovering the
e.g., Trs. of N.Y.C. Dist. Council of                delinquent contributions. (See Am. Pet. Ex.
Carpenters Pension Fund v. TNS Mgmt.                 C arts. 1.1(C)(4), 6.2, 6.3.) This agreement
Servs., Inc., No. 13-CV-2716 (JMF), 2014             is a sufficient basis upon which to award
WL 100008, at *4 (S.D.N.Y. Jan. 10, 2014);           attorney’s fees and costs. See N.Y.C. Dist.
Trs. of N.Y.C. Dist. Council of Carpenters           Council of Carpenters Pension Fund v.
Pension Fund v. Dejil Sys., Inc., No. 12-CV-         Dafna Constr. Co., 438 F. Supp. 2d 238,
005 (JMF), 2012 WL 3744802, at *4                    242 (S.D.N.Y. 2006) (“Whether [the
(S.D.N.Y. Aug. 29, 2012).           Moreover,        defendant] had no justification in refusing to
although Section 502(g) of the Employee              comply with the arbitrator’s ruling is
Retirement Income Security Act (“ERISA”)             irrelevant, however, because the Agreement
requires an award of attorney’s fees to a plan       itself requires [the defendant] to pay
that prevails in an action to recover                attorneys’ fees incurred by the Trustees in
delinquent contributions under a collective          seeking confirmation. . . . Since the parties
bargaining agreement, see 29 U.S.C.                  bargained for the awarding of attorneys’ fees
§ 1132(g)(2)(D), “this does not necessarily          in this precise circumstance, the Court
mean that a successful party is also entitled        respects their agreement and orders [the
to its costs and attorney’s fees in bringing a       defendant] to pay the costs incurred by the
petition to confirm an arbitration award,”


                                                 5
Trustees in seeking confirmation of the                is on the party seeking attorney’s fees to
arbitrator’s award.”); see also Trs. of N.Y.C.         submit sufficient evidence to support the
Dist. Council of Carpenters Pension Fund,              hours worked and the rates claimed.” Hugee
Welfare      Fund,    Annuity      Fund,     &         v. Kimso Apartments, LLC, 852 F. Supp. 2d
Apprenticeship, Journeyman Retraining,                 281, 298 (E.D.N.Y. 2012).
Educ. & Indus. Fund v. Alliance Workroom
Corp., No. 13-CV-5096 (KPF), 2013 WL                      1. Reasonable Hourly Rate
6498165, at *6 (S.D.N.Y. Dec. 11, 2013)                    A “reasonable hourly rate” is “‘what a
(holding that CBA authorized award of                  reasonable, paying client would be willing
attorney’s fees and costs in action to confirm         to pay,’ given that such a party wishes ‘to
arbitration award). Accordingly, the Court             spend the minimum necessary to litigate the
concludes that petitioners are entitled to             case effectively.’” Bergerson v. N.Y. State
recover attorney’s fees and costs.                     Office of Mental Health, Cent. N.Y.
A. Attorney’s Fees                                     Psychiatric Ctr., 652 F.3d 277, 289 (2d Cir.
                                                       2011) (quoting Simmons v. N.Y.C. Transit
    The Court uses the “lodestar figure,”              Auth., 575 F.3d 170, 174 (2d Cir. 2009)).
which is determined by multiplying the                 This Court follows the Second Circuit’s
number of hours reasonably expended on a               “forum rule,” which “generally requires use
case by a reasonable hourly rate, to calculate         of the hourly rates employed in the district
reasonable attorney’s fees. See Hensley v.             in which the reviewing court sits in
Eckerhart, 461 U.S. 424, 433 (1983); see               calculating the presumptively reasonable
also Luciano v. Olsten Corp., 109 F.3d 111,            fee.” Id. at 290 (quoting Simmons, 575 F.3d
115 (2d Cir. 1997). “Both [the Second                  at 174). In Arbor Hill, the Second Circuit
Circuit] and the Supreme Court have held               also instructed district courts to consider the
that the lodestar . . . creates a ‘presumptively       factors set forth in Johnson v. Ga. Highway
reasonable fee.’” Millea v. Metro–North                Express, Inc., 488 F.2d 714 (5th Cir. 1974),
R.R. Co., 658 F.3d 154, 166 (2d Cir. 2011)             abrogated on other grounds by Blanchard v.
(quoting Arbor Hill Concerned Citizens                 Bergeron, 489 U.S. 87 (1989). See 522 F.3d
Neighborhood Ass’n v. County of Albany,                at 190. The twelve Johnson factors are:
522 F.3d 182, 183 (2d Cir. 2008)). “[T]he
lodestar figure includes most, if not all, of             (1) the time and labor required;
the relevant factors constituting a                       (2) the novelty and difficulty of the
‘reasonable’ attorney’s fee.” Perdue, 559                 questions; (3) the level of skill
U.S. at 553 (quoting Pennsylvania v. Del.                 required to perform the legal service
Valley Citizens’ Council for Clean Air, 478               properly; (4) the preclusion of
U.S. 546, 565-66 (1986)).             Thus, the           employment by the attorney due to
Supreme Court has recognized that “the                    acceptance of the case; (5) the
lodestar method produces an award that                    attorney’s customary hourly rate;
roughly approximates the fee that the                     (6) whether the fee is fixed or
prevailing attorney would have received if                contingent; (7) the time limitations
he or she had been representing a paying                  imposed by the client or the
client who was billed by the hour in a                    circumstances; (8) the amount
comparable case.” Id. at 551. “The burden                 involved in the case and the results
                                                          obtained; (9) the experience,


                                                   6
   reputation, and ability of the                   employee benefit plans in ERISA litigation”
   attorneys; (10) the “undesirability”             (id. ¶ 26). Ms. Marimon also avers that the
   of the case; (11) the nature and                 requested hourly rate is “similar to or lower
   length     of    the     professional            than the rates typically charged by attorneys
   relationship with the client; and                of commensurate skill and experience in
   (12) awards in similar cases.                    similar actions [in the district].” (Id. ¶ 28.)
Id. at 186 n.3 (quoting Johnson, 488 F.2d at            In light of the prevailing hourly rates in
717-19).     “The burden rests with the             this district and all other factors set forth in
prevailing     party    ‘to   justify    the        Arbor Hill and Johnson, the Court concludes
reasonableness of the requested rate.’”             that the hourly rate of $225 is too high,
Hugee, 852 F. Supp. 2d at 298 (quoting              given that Ms. Marimon and Ms. Vinyard
Blum v. Stenson, 465 U.S. 886, 895 n.11             graduated from law school in 2014. Given
(1984)).                                            their current level of experience, the Court
                                                    concludes in its discretion that Ms.
    Courts in this district have concluded          Marimon’s and Ms. Vinyard’s time shall be
that approximately $200 to $325 is a                compensated at $200 per hour.
reasonable hourly rate for senior associates,
and that $100 to $200 is a reasonable hourly             Petitioners also request an hourly rate of
rate for more junior associates. See, e.g.,         $100 per month for the work performed by
Pall Corp. v. 3M Purification Inc., Nos. 97-        legal assistants. (Id. ¶ 27.) Petitioners do
CV-7599        (RRM)(ETB),       03-CV-0092         not identify the legal assistant(s) for whom
(RRM)(ETB), 2012 WL 1979297, at *4                  fees are sought, but upon review of the
(E.D.N.Y. June 1, 2012) (collecting cases).         invoice submitted by petitioners’ counsel, it
Of course, “the range of ‘reasonable’               appears that the entries relating to work
attorney fee rates in this district varies          performed by individuals identified with the
depending on the type of case, the nature of        initials “MM” and “EC” were performed by
the litigation, the size of the firm, and the       legal assistants. (See id. Ex. F.) In light of
expertise of its attorneys.” Siracuse v.            the prevailing hourly rates in this district and
Program for the Dev. of Human Potential,            all other factors set forth in Arbor Hill and
No. 07-CV-2205 (CLP), 2012 WL 1624291,              Johnson, the Court concludes that $90 per
at *30 (E.D.N.Y. Apr. 30, 2012).                    hour, instead of $100 per hour, is a
                                                    reasonable rate for the legal assistants who
    Here, petitioners request an hourly rate        worked on this case. See Trs. of Empire
of $225 for Virginia & Ambinder, LLP                State Carpenters Annuity v. C.R. Edwards
associates Nicole Marimon and Claire                Constr. Co., No. 15-CV-5232 (JFB)(ARL),
Vinyard.     (Am. Pet. ¶¶ 25-26.)       Ms.         2016 WL 6875969, at *6 (E.D.N.Y. Nov.
Marimon is a 2014 graduate of Fordham               22, 2016) (awarding $90 per hour for legal
University School of Law and Ms. Vinyard            assistant). Accordingly, the time for “MM”
is a 2014 graduate of New York University           and “EC” shall be compensated at $90 per
School of Law. (Id.) Ms. Marimon avers              hour.
that she “has handled the prosecution of
several ERISA collection actions” (id. ¶ 25)
and that “Ms. Vinyard’s primary practice
area is the representation of multiemployer


                                                7
   2. Reasonable Hours                                shows that Ms. Marimon, Ms. Vinyard,
                                                      “MM,” and “EC” billed 4.6 hours on this
    Having determined a reasonable hourly             matter. (Id.)
rate for petitioners’ counsel and legal
assistants, the Court must determine the                  At the outset, the Court concludes that
reasonable number of hours expended by                the    invoice      printout    satisfies   the
petitioners’ counsel in this litigation.              contemporaneous records requirement.
                                                      Courts accept the printout of an invoice that
     “The party seeking attorney’s fees also          provides “a clear description of the work
bears the burden of establishing that the             performed, the time spent on the respective
number of hours for which compensation is             matter, the attorney who rendered services,
sought is reasonable.” Custodio v. Am.                and the date the services were performed.”
Chain Link & Const., Inc., No. 06-CV-7148             Big R Food Warehouses v. Local 338
(GBD) (HBP), 2014 WL 116147, at *9                    RWDSU, 896 F. Supp. 292, 295 (E.D.N.Y.
(S.D.N.Y. Jan. 13, 2014) (citing Cruz v.              1995); see also, e.g., Home Loan Inv. Bank,
Local Union No. 3 of Int’l Bhd. of Elec.              F.S.B. v. Goodness & Mercy, Inc., No. 10-
Workers, 34 F.3d 1148, 1160 (2d Cir.                  CV-4677 (ADS)(ETB), 2012 WL 1078963,
1994)). “Applications for fee awards should           at *7 (E.D.N.Y. Jan. 4, 2012), report and
generally        be      documented         by        recommendation adopted, 2012 WL
contemporaneously created time records that           1078886 (E.D.N.Y. Mar. 30, 2012); Fuerst
specify, for each attorney, the date, the hours       v. Fuerst, No. 10-CV-3941, 2012 WL
expended, and the nature of the work done.”           1145934, at *4 (E.D.N.Y. Apr. 5, 2012);
Kirsch v. Fleet St., Ltd., 148 F.3d 149, 173          New Paltz Cent. Sch. Dist. v. St. Pierre, No.
(2d Cir. 1998). “Hours that are ‘excessive,           02-CV-981 (FJS)(RFT), 2007 WL 655603,
redundant, or otherwise unnecessary,’ are to          at *1-2 (N.D.N.Y. Feb. 26, 2007); Boster v.
be excluded, and in dealing with such                 Braccia, No. 06-CV-4756 (JG)(RER), 2007
surplusage, the court has discretion simply           WL 4287704, at *2 (E.D.N.Y. Dec. 4,
to deduct a reasonable percentage of the              2007).     The time record submitted by
number of hours claimed ‘as a practical               petitioners provides this information in
means of trimming fat from a fee                      sufficient detail, as it includes a description
application.’” Id. (quoting Hensley, 461              of the work performed, the initials of the
U.S. at 434; then quoting N.Y. Ass’n for              individual who performed the work, the
Retarded Children, Inc. v. Carey, 711 F.2d            dates on which the work was performed, and
1136, 1146 (2d Cir. 1983)); see also Lunday           the amount of time spent on the various
v. City of Albany, 42 F.3d 131, 134 (2d Cir.          projects (Am. Pet. Ex. F), and Ms. Marimon
1994) (“We do not require that the court set          avers that it is a contemporaneous time
forth item-by-item findings concerning what           record (id. ¶ 24).
may be countless objections to individual
billing items.”).                                         In addition, the Court concludes that 4.6
                                                      hours is a reasonable number of hours billed,
    Petitioners have submitted a printout of          given the description of the tasks performed
an invoice sent by Virginia & Ambinder,               and the fact that the motion was unopposed.
LLP to the Funds for professional services            Accordingly, the Court calculates the
rendered in connection with the instant               lodestar figure to be $678.00.
action. (Am. Pet. Ex. F.) This invoice


                                                  8
